—Judgment, Supreme Court, Bronx County (George Covington, J.), rendered . June 28, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentences to concurrent terms of 6 to 12 years, and otherwise affirmed.
*15Defendant’s claim that he was deprived of a fair trial because the trial court advised the jury that it had closed the courtroom because of other ongoing investigations by the undercover officer is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that while the better practice would have been to avoid drawing the jury’s attention to such closure unless specifically requested by defendant (see, 1 CJI[NY] 4.23, at 171; see also, People v Rosario, 244 AD2d 579), defendant was not prejudiced under the circumstances and any error was harmless in view of the overwhelming evidence of defendant’s guilt.
We find the sentences imposed to be excessive to the extent indicated.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.